BOOCHEVER, Circuit Judge,
concurring.
Unlike the majority, I believe that the issuance of Special Instruction 441.5, although discretionary with the Secretary, could form the basis for a mandamus action against the state director of the Federal Farm Home Administration of the State of Washington, in the event of his failure to comply.
The special instruction issued by the national office of the FmHA stated in part:
State Directors and County Supervisors will inform the news media including newspapers, radio and television in the affected counties of the provisions of P.L. 93-237. A suggested news release for local use is attached as Exhibit C.
Although the initial issuance of the order may have been discretionary, once it was issued it had to be followed.1 State ex rel. Board of Education v. Pfeifle, 86 S.D. 237, 193 N.W.2d 581 (1972), clearly indicates that once the Secretary issued the special instruction, the local officials had a ministerial duty to follow it and therefore mandamus would lie to compel performance of that duty.
In Pfeifle, the county board of education had discretion to determine whether to combine areas into one school district. Id. 193 N.W.2d at 585. It elected to exercise that discretion and adopted a motion directing the school superintendent to issue such orders as necessary to combine the areas. The superintendent issued the orders but the county officers took no action. The court stated:
Finally, we conclude that the court did not err in granting relief by way of mandamus. The defendant officers were not clothed with any discretion in complying with the order served upon them by the county superintendent of schools pursuant to the decision of the county board of education. Their duties were completely ministerial in nature the performance of which could properly be compelled by mandamus.
Similarly here, once the Secretary exercised his discretion to require that the state directors and county supervisors, “inform the news media ... of the provisions of P.L. 93-237,” the local officials’ duty was ministerial and could be compelled by mandamus. See also Colson v. Bradley, 477 F.2d 639, 641 (8th Cir. 1973) (although adoption of regulations by agency may be discretionary, once adopted, mandamus is appropriate remedy against lesser official who refuses to follow such regulations). Cf. Mora County Board of Education v. Valdez, 61 N.M. 361, 300 P.2d 943 (1956) (where superior merely recommends rather than orders the performance of an act by a subordinate, mandamus is not appropriate remedy).
The special instruction, however, included a suggested news release. While that release did not set forth some of the material provisions of the new law, it is not disputed that the state officials sent out news releases embodying the provisions of the suggested one. There was thus substantial compliance with the directive. Obviously the extraordinary remedy of mandamus 2 will not lie against an official who has substantially complied with a directive. For that reason I join in affirming the judgment of the district court.

. See Berends v. Butz, 357 F.Supp. 143, 152 (although Secretary of Agriculture has discretion to designate an emergency loan area, once the discretion has been exercised Secretary has no discretion to halt program).


. U. S. v. United States District Court, Central District of California, 509 F.2d 1352, 1354 (1975) cert. denied, 421 U.S. 962, 95 S.Ct. 1949, 44 L.Ed.2d 448.